   Case 3:18-cv-00472-C Document 62 Filed 08/11/21                      Page 1 of 2 PageID 5269



                            IN THE T]NITED STATES DISTzuCT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

In re:                                                )
                                                      )
VANTAGE BENEFITS ADMINISTRATORS,                      )   Case No. I 9-34054-SGJ- 1 I
INC.,                                                 )   Adv. Proc. No. 19-03141-SGJ
                                                      )
                          Debtor.                     )


EVANSTON INSURANCE COMPANY,                           )
an lllinois corporation,                              )
                                                      )
                          Plaintiff,                  )
                                                      )
                                                      )
                                                      )
VANTAGE BENEFITS                                      )
ADMINISTRATORS, INC.,                                 )
a Califurnia corporalion, et al                       )
                                                      )
                          Defendants                  )    Civil Action No. 3:18-CV-472-C

                                                  ORDER

         Before the Court is the Report and Recommendation, signed by the Honorable Stacey

G. C. Jemigan, United States Bankruptcy Judge, therein recommending that the Court grant

summary judgment in favor of each          ofthe insurance carriersr on coverage issues and deny the

Trustee's motion for partial summary judgment on the same coverage issues.2

         After due consideration and having conducted       a de novo   review, the Court finds that the

Trustee's objections should be         oVERRULED. Furthermore, after reviewing        the thorough and




         ' The insu.ance carriers consist of: Evanston Insurance Company; Certain Underwrites
                                                                                                at
Lloyd,s London and HDI Global speciatty, SE; and Landmark American Insurance company---each            of
which have filed a motion for summary judgment in the underlying bankruptcy proceedings.
         2
             On July 28,2021, the Trustee filed objections to the Report and Recommendation.
  Case 3:18-cv-00472-C Document 62 Filed 08/11/21             Page 2 of 2 PageID 5270



well-reasoned Report and Recommendation, the Court is ofthe opinion that the Report and

Recommendation entered by the Bankruptcy Court should be ADOPTED as the findings and

conclusions of this Court. For the reasons stated therein, the Court ORDERS that summary

judgment be GRANTED in favor ofeach of the insurance carriers on the coverage issues and

that the Trustee's motion for partial summary judgment on the same issues be DENIED.

       SO ORDERED.

       Datedaugust    //   ,2021.


                                                                'r''774
                                         I
                                                             GS
                                             SENIOR           STATE    D      CT JUDGE




                                               2
